Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered February 26, 1992, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Defendant’s claim that the court coerced him into pleading guilty by threatening to sentence him without a presentence report in an unrelated case and convincing him incorrectly that a concurrent sentence in this case would not increase his prison time because he would be sentenced to the maximum in the unrelated case is unpreserved for appellate review as a matter of law since defendant never objected at sentencing, did not move to withdraw his plea under CPL 220.60 or move to vacate the judgment of conviction under CPL 440.10 (People v Stephens, 188 AD2d 345, lv denied 81 NY2d 893).
Were we to consider the issue in the interest of justice, we would find that the record amply establishes that the plea was entered knowingly and voluntarily with the assistance of competent counsel, and that the defendant was afforded a reasonable opportunity to obtain the presentence report and present his contentions to the court. Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.